Citation Nr: 9916716	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death, including 
due to an acquired psychiatric disorder claimed secondary to 
the veteran's service connected disabilities.

2. Entitlement to Disability and Indemnity Benefits (DIC) 
pursuant to 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


FINDINGS OF FACT

1. The veteran's death certificate shows he died in June 1997 
of congestive heart 
failure due to or as a consequence of coronary 
atherosclerosis with urosepsis and aspiration pneumonia 
listed as other significant conditions contributing to death 
but not resulting in the underlying cause.

2. Prior to his death, the veteran was service connected for 
a gunshot wound in the 
muscle groups XIV and XV, right thigh, a gunshot wound of the 
muscle group XII, left leg with healed compound comminuted 
fracture of the left tibia, arthritis of the left ankle, 
injury to the left supericial peroneal nerve, 
thrombophlebitis of the left calf and anxiety.

3. There is no competent medical evidence linking the 
veteran's depression to his 
service connected disabilities.

4. There is no competent medical evidence linking the cause 
of the veteran's death, 
either directly or secondarily, to his military service or 
service connected disabilities.

5.  The veteran was neither in receipt of nor entitled to 
receive a total disability rating for service-connected 
disabilities for the 10-year period preceding his death.


CONCLUSIONS OF LAW

1. The appellant's claim of entitlement to service connection 
for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The requirements for dependency and indemnity compensation 
benefits under 
38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1310, 
1318, 5107 (West 1991).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to service connection for the cause of the 
veteran's death

In essence, the appellant argues that the veteran developed 
depression as a result of his service connected disabilities 
and that this depression was pivotal in causing the veteran's 
death.  The appellant asserts that the veteran was very 
depressed over his continuing health problems and had been in 
a nursing home for five years prior to his death.  She 
asserts that the anxiety, depression, and psychological 
stress he suffered for many years due to his service 
connected injury contributed to his death.
Therefore, the Board will undertake a two-part analysis in 
this case.  First, the Board will determine whether the 
veteran's depression should be service connected as secondary 
to his service connected disabilities.  Then, the Board will 
determine if any disease or injury incurred in service caused 
the veteran's death.

A.  Service connection for depression as secondary to service 
connected disabilities

When a disability is proximately due to or the result of a 
service connected disability, it will also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  Claims of secondary service connected must 
be well grounded.  See Libertine v. Brown, 9 Vet. App. 521 
(1996).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

A well grounded claim pursuant to 38 C.F.R. § 3.310 must 
satisfy three criteria; there must be a medical diagnosis of 
a current disability, there must be medical, or in certain 
circumstances lay, evidence of inservice occurrence or 
aggravation of a disease or injury, and there must be 
evidence of a nexus between the inservice disease and the 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

A review of the pertinent medical evidence discloses that the 
veteran was diagnosed with depression at the time of his 
death.  On the veteran's discharge summary at the time of his 
death in June 1997, depression was noted as a cause of 
death/discharge diagnosis.  Further, as the veteran has been 
service connected for disabilities related to gunshot wounds 
received in service, there is evidence that the veteran 
sustained an inservice injury.  However, there is no evidence 
of a nexus between the inservice injury and the veteran's 
depression.  The veteran's nursing home records do not 
contain a diagnosis of depression.  While the veteran was 
diagnosed with depression while hospitalized in February, 
April and June of 1997, neither the etiology nor the 
symptomatology of the depression was discussed. 

The appellant has argued, as mentioned above, that the 
veteran developed depression as a result of the immobility 
and lack of social contact related to his service connected 
disabilities.  However, the Board notes that where the issue 
is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 
7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1991).  Since the record does not indicate that 
the appellant possesses the medical training and expertise 
necessary to render a cause of the veteran's disability, her 
lay statements alone cannot serve as a sufficient predicate 
upon which to find her claim for service connection to be 
well grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

B. Entitlement to service connection for the cause of the 
veteran's death

The Board also analyzed whether service connection for the 
veteran's cause of death could be established as related to 
his other service connected disabilities.  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause; it is not 
sufficient to show that it casually shared in producing 
death, rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1998).

However, the threshold question that must be answered in this 
case is whether the appellant has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990). 

The appellant must satisfy two elements for her claim for 
service connection for the cause of the veteran's death to be 
well grounded.  First, there must be evidence of incurrence 
or aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Secondly, there must be 
evidence of a nexus or relationship between the inservice 
injury or disease and the disability that caused death, as 
shown through medical evidence.  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
claimant in developing the facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997).

In the present case, the record reflects that, prior to the 
veteran's death, service connection had been established for 
a gunshot wound in the muscle groups XIV and XV, right thigh, 
a gunshot wound of the muscle group XII, left leg with healed 
compound comminuted fracture of the left tibia, arthritis of 
the left ankle, and injury to the left supericial peroneal 
nerve.  Service connection was also established for 
thrombophlebitis of the left calf and anxiety.  His combined 
service connection rating was 60 percent disabling.  

The Board has also reviewed the discharge summary created at 
the time of the veteran's death.  In the cause of 
death/diagnosis section, the physician noted a diagnosis of 
cardiac arrest likely secondary to acute myocardial 
infarction, coronary atherosclerosis, insulin requiring 
diabetes mellitus, urosepsis, hypertension, depression, 
history of peptic ulcer disease, history of neurogenic 
bladder, history of atrial fibrillation, history of chronic 
urinary retention, and history of gout.  The doctor concludes 
that it was his thought that the veteran suffered likely 
myocardial infarction and perhaps a pulmonary edema.

The veteran's death certificate shows that he died in June 
1997 of congestive heart failure due to (or as a consequence 
of) coronary atherosclerosis with urosepsis and aspiration 
pneumonia listed as other significant conditions contributing 
to death but not resulting in the underlying cause.

The Board has considered the appellant's statements at a 
personal hearing at the RO that the veteran's symptoms of 
anxiety became more pronounced after he was disabled and that 
he became more withdrawn.  She also asserted that the 
physician who signed the veteran's death certificate was not 
aware of the veteran's disorders.  However, the physician 
that signed the veteran's death certificate also treated the 
veteran at his hospitalizations in February, April and June 
1997.  The appellant contends that the veteran's service 
connected disabilities led to increasing anxiety and social 
withdrawal, and this contributed to the veteran's death.  
However, the appellant is not qualified to offer a medical 
opinion as to the cause of the veteran's death, or the 
relationship between the cause of his death and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay testimony is not competent evidence when the 
question requires specialized knowledge).

A review of the competent medical records discloses no 
evidence suggesting a relationship or link between congestive 
heart failure, which caused the veteran's death, and his 
period of service or his service connected disabilities.  
Neither the discharge summary of June 18, 1997 nor the death 
certificate links the veteran's congestive heart failure in 
any way to his service-connected disabilities or military 
service. 

Accordingly, the Board finds that the appellant has failed to 
fulfill her statutory burden of submitting a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  Hence, the appeal is denied.

II. Entitlement to Dependency and Indemnity Compensation

With respect to the claim of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, under the law, in the context 
of this issue, the appellant is entitled to receive 
compensation, in the same manner as if the veteran's death is 
service connected, if the veteran had been in receipt or 
entitled to receive compensation at the time of his death for 
a service-connected disability that had been continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b)(1).  
However, as is clear from the recitation set forth above 
bearing on the disabilities for which service connection was 
in effect at the time of the veteran's death, none of the 
veteran's service-connected disabilities, as of such time, 
was rated as 100 percent disabling.  Given such 
consideration, and since the law rather than the evidence is 
dispositive of the resolution of this issue on appeal, the 
claim for an award of DIC benefits pursuant to 38 U.S.C.A. § 
1318 is without legal merit and is, accordingly, denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


III. Conclusion

The Board thus notes that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded.  There is no competent 
medical evidence linking the veteran's death to his service 
connected disabilities in any way.  Further, there is no 
competent medical evidence that links the veteran's 
depression to his other service connected disabilities.  
Therefore, entitlement to service connection for the cause of 
the veteran's death is denied.  The claim for DIC benefits 
must also be denied.

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the appellant's claim.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997). The Board also views 
the above discussion as sufficient to inform the appellant of 
the elements necessary to present a well-grounded claim for 
the benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

